Name: Commission Decision No 1525/78/ECSC of 30 June 1978 establishing a system for the lodging of deposits in cases of the provisional establishment of an infringement of Commission Decisions fixing minimum prices for certain steel products
 Type: Decision_ENTSCHEID
 Subject Matter: civil law;  iron, steel and other metal industries;  criminal law;  European Union law;  marketing;  prices
 Date Published: 1978-07-01

 Avis juridique important|31978S1525Commission Decision No 1525/78/ECSC of 30 June 1978 establishing a system for the lodging of deposits in cases of the provisional establishment of an infringement of Commission Decisions fixing minimum prices for certain steel products Official Journal L 178 , 01/07/1978 P. 0090 - 0091 Greek special edition: Chapter 08 Volume 1 P. 0200 COMMISSION DECISION No 1525/78/ECSC of 30 June 1978 establishing a system for the lodging of deposits in cases of the provisional establishment of an infringement of Commission Decisions fixing minimum prices for certain steel products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 86 and the first paragraph of Article 95 thereof, Whereas by Commission Decisions No 962/77/ECSC of 4 May 1977 (1) and No 3000/77/ECSC (2), No 3002/77/ECSC (3), and No 3003/77/ECSC (4) of 28 December 1977 undertakings in the iron and steel industry and dealers in iron and steel products are required, for sales of concrete reinforcing bars, merchant bars and coils, to charge prices which are not lower than the minimum prices fixed by the Commission; Whereas, for these products, Community producers and dealers are also required to certify in respect of each sale that the prices agreed conform to prices resulting from the Decisions on minimum prices; Whereas these measures do not appear adequate to ensure the observance of the minimum prices ; whereas this observance is essential in order to redress the financial situation of the undertakings and to enable them to meet the requirements necessary for their restructuring; Whereas sales in breach of the rules may take place at any time and cause an immediate disturbance on the market, while the time required for the procedures leading to possible imposition of fines particularly because of the safeguards involved for the parties concerned prevents any such fines from being imposed until after a certain lapse of time, thereby reducing their deterrent effects; Whereas in the premises it is essential to expedite the effect of the fines ; whereas, to ensure that it is fully effective, it must be felt as quickly as possible after an infringement is shown to have taken place; Whereas such immediate application can be obtained by a system for the lodging of deposits which, where sufficient evidence of an infringement exists, would ensure the actual payment and the effectiveness of the fine to be fixed later; Whereas the amount of this deposit should be calculated on the basis of the rules of the Treaty on the calculation of fines, namely, by reference to the value of the sales whose terms are in breach of the rules; Whereas this deposit should be collected by the competent authorities of the Member States either on their own responsibility or on the instruction of the Commission; Whereas this procedure must be set up so as neither to conflict with the basic principles of the Community nor to affect the rights of the parties concerned; Whereas Decision No 3003/77/ECSC also applies to sales within the territories of the Republic of Austria, the Republic of Finland, the Kingdom of Norway, the Kingdom of Sweden and the European territory of the Republic of Portugal ; whereas this Decision should therefore also apply to such sales intended for those territories; Whereas the Treaty does not empower the Commission to require the lodging of a deposit ; whereas this power is necessary to attain one of the objectives of the Community ; whereas Article 95 allows the necessary decisions to be taken in such cases; Whereas, in accordance with the general obligations of the Member States under Article 86 of the Treaty, the competent authorities of the Member States should be able to charge and collect, on behalf of the Community, any deposit due, and, in accordance with the final Commission Decision, either refund it to the parties concerned or transfer it to the Community in payment or part payment of the fines imposed; With the unanimous assent of the Council and after consulting the Consultative Committee, HAS ADOPTED THIS DECISION: Article 1 1. Subject to the conditions hereinafter laid down, the Commission may require a deposit to be lodged in cash for the fines liable to be imposed under Article 64 of the Treaty. 2. Such a deposit may be required from steel undertakings and dealers in steel products in all cases where there is sufficient evidence to presume an infringement on their part of the decisions fixing minimum prices. The deposit may also be lodged by an interested third party Commissioned to do this on behalf of the undertaking or dealer concerned. (1)OJ No L 114, 5.5.1977, p. 1. (2)OJ No L 352, 31.12.1977, p. 1. (3)OJ No L 352, 31.12.1977, p. 8. (4)OJ No L 352, 31.12.1977, p. 11. Article 2 1. The evidence shall be considered sufficient within the meaning of Article 1 (2) in all cases where: - there is no certificate of conformity accompanying the goods, - the prices stated in the certificates do not accord with the invoiced prices, - the weights stated in the certificates and invoices do not accord with the actual weights, - the certificate of conformity has one or more essential elements missing. 2. (a) In the cases referred to in paragraph 1 the competent authorities of the Member States shall immediately require a deposit to be lodged. (b) The Member States may however submit the matter to the Commission within 24 hours. The Commission shall without delay intervene vis-Ã -vis the undertakings and dealers referred to in the first sentence of Article 1 (2) in order to establish whether or not a fine should be imposed. If the Commission fails to take such a decision within seven working days, the national administration concerned shall be deemed to have been instructed to require the deposit. 3. Where there is sufficient evidence, other than that provided for in paragraph 1, to presume an infringement, the lodging of a deposit may only be required by a national administration on the instruction of the Commission. In the absence of such an instruction within seven working days from the establishment of the facts, no deposit shall be required. 4. The deposit shall be collected by the competent national authorities on behalf of the Community. 5. The interested party shall be free to dispose of the goods before the expiry of the period laid down in paragraph 3, provided that the deposit has been lodged. Article 3 1. Member States shall inform the Commission of each instance where a deposit is lodged, within three working days from the day when the deposit is lodged. 2. The Commission shall, within seven working days of the receipt of the notification referred to in paragraph 1, decide whether to confirm or to refund the deposit. Article 4 Without prejudice to the amount of the definitive fine, the amount of the deposit shall be equal to 25 % of the value of the transaction concerned, calculated on the basis of the minimum prices applicable for the tonnages actually delivered. Article 5 1. If the goods are released for consumption, this shall be subject to the lodging of any deposit due in accordance with Articles 2 and 3. 2. If the goods are exported to the territories of the Republic of Austria, the Republic of Finland, the Kingdom of Norway, the Kingdom of Sweden or the European territory of the Republic of Portugal, the completion of the customs export formalities shall be subject to the lodging of any deposit due. Article 6 If a fine is imposed by the Commission within 30 working days following the lodging of the deposit, the amount of the latter shall be paid to the Community's account and set off against the amount of the fine. In any other case, the said sum shall forthwith be refunded to the party concerned. Article 7 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. The lodging of a deposit may only be required during the period of three months from the said entry into force of this Decision. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1978. For the Commission Ã tienne DAVIGNON Member of the Commission